Citation Nr: 0900649	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-31 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1971 to 
August 1973 and from January 1991 to March 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision.


FINDING OF FACT

The veteran's PTSD symptomatology is not productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, and mood.


CONCLUSION OF LAW

Criteria for a rating in excess of 50 percent rating for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected PTSD is currently assigned a 
50 percent disability rating.  A 50 percent rating is 
assigned for PTSD when a veteran has occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or for 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or for an inability to 
establish and maintain effective relationships. 

The veteran contends that his PTSD is more severe than it is 
currently rated.  He asserts that he is socially withdrawn, 
such that he does not leave the house during family holidays, 
and he reports having difficulty with anger management, 
though he also acknowledged that he occasionally plays the 
piano and friends come over.

The veteran's wife also wrote a letter indicating that they 
had been married five years.  She indicated that the veteran 
would get violently angry at times and had even threatened to 
kill her.  She also indicated that the veteran was always 
trying to solve everyone else's problems, which he explained 
by saying that he had "a lot to give back because of guilt 
feelings of the war."  

VA treatment records reveal that in July 2004, he veteran 
reported doing well overall; and in August 2004, he was noted 
to being helping his brother whose child was having 
behavioral problems.

The veteran underwent a VA examination in February 2005 at 
which the veteran reported sleeping better, but he continued 
to have troubling dreams approximately three times per week.  
The veteran indicated that when he goes to a restaurant he 
sits where he can see people, and when he goes to large 
stores, he avoids crowded aisles.  It was noted that the 
veteran had been married to his wife for 7 years, and he had 
worked for Southwestern Bell for 35 years.  The veteran 
reported that he plays the piano and helps out with chores.  
The examiner indicated that the veteran was casually groomed 
and cooperative.  Eye contact was limited, but speech was 
within normal limits.  The veteran's mood was depressed, but 
his thought processes were logical and coherent and there was 
no looseness of association.  The veteran was alert and 
oriented to person, place, and time and his memory was 
grossly intact.  No delusional material was noted.  The 
veteran's insight and judgment were adequate.  The veteran 
denied any suicidal ideation.  The examiner indicated that 
the veteran was working and did not report any work-related 
difficulties.  Additionally, no significant impairment in 
social functioning was noted.  

In June 2005, the veteran reported that his wife had filed 
for divorce (although they were still married in April 2008).  
In December 2005, the veteran indicated that he had completed 
an anger management course.  

In February 2006, it was noted that the veteran's father had 
dementia and the veteran would go to his father's house three 
times a day to give him medication, and on Sundays he would 
take his father to church.  The veteran continued to have 
nightmares and he reported increased irritability.  The 
veteran was alert and oriented and he had no suicidal or 
homicidal ideations.  The veteran's father has subsequently 
passed away.

In April 2008, the veteran underwent a second VA examination, 
where he reported having more bad days than good days, and 
indicated that he had problems with his temper.  The veteran 
reported nightmares roughly three times per month; but he 
continued to work for AT&T where he had worked for 38 years, 
although his job only involved phone contact with others.  
The veteran stated that he did not really interact with 
others, but he did help some elderly people maintain their 
yards and he was active in a community organization.  The 
veteran's speech was normal, his mood was somewhat depressed, 
and his thought processes were logical and tight with no 
looseness of association.  The veteran was alert and oriented 
to person, place, and time.  No hallucinations or delusions 
were noted, and the veteran denied any suicidal or homicidal 
ideations.  The veteran's insight and judgment were found to 
be adequate.  The examiner indicated that the veteran's PTSD 
related symptoms were mild to moderate, and he found that 
they did not preclude employment.  The examiner also found 
that the veteran's PTSD did not preclude his activities of 
daily living, and he emphasized that there was no impairment 
in thought processing or communication.

While the veteran argues that his PTSD is more severe than it 
is currently rated, the evidence fails to support his 
contention.  The veteran has worked for the same company for 
nearly 40 years, and he had been married for 7 years 
(although the veteran reported that he was getting divorced).  
While the veteran has reported being socially isolated, he 
took care of his aging father, visiting him every day and 
taking his father to church on Sundays.  Additionally, the 
veteran has been part of a community organization and has 
taken care of the lawns of several elderly people in his 
neighborhood.  Furthermore, the VA examiner found that the 
veteran's PTSD did not interfere with his activities of daily 
living.    

The veteran has had trouble with irritability and with anger 
management, but he has responsibly addressed this problem by 
completing an anger management course through VA.  
Additionally, a 50 percent rating anticipates symptoms such 
as impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  As such, while the veteran has symptoms of 
PTSD, these symptoms are precisely what merit a 50 percent 
rating.

The veteran has consistently denied any suicidal or homicidal 
ideations; his speech has been normal, and his insight and 
judgment have been adequate.  Additionally, he is routinely 
found to be alert and oriented to person, place, and time at 
each of his treatment sessions.

As such, the evidence fails to show that the veteran's PTSD 
symptomatology, which was described most recently as being in 
the mild to moderate range, is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, and mood.

Therefore, the criteria for a rating in excess of 50 percent 
for PTSD have not been met, and the veteran's claim is 
accordingly denied.

In reaching this decision, the Board has considered whether 
an "extra-schedular" evaluation is warranted.  See 38 
C.F.R. § 3.321(b)(1).  However, the veteran has worked for 38 
years and there is no indication that treatment of his PTSD 
has ever required hospitalization.  Therefore, an extra-
schedular rating is not warranted.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1). This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in January 2005 and March 2008 that informed 
him of what evidence was required to substantiate the claims 
and of the veteran's and VA's respective duties for obtaining 
evidence.

Specifically regarding the increased rating claim, the 
veteran was instructed to submit evidence showing that his 
disability had worsened.  He was asked to submit evidence of 
the impact that his worsened condition has had on his 
employment and daily life.  Additionally, the veteran's 
spouse submitted a letter providing insight into the 
veteran's symptomatology and his daily life.  The veteran's 
employability was also discussed at VA examinations in 
February 2005 and April 2008.

The diagnostic codes pertaining to PTSD were also provided in 
the September 2005 statement of the case.

Although the notice letters were not all sent before the 
initial RO decision in these matters, the Board finds that 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case, issued most recently in April 2008, after the 
notice was provided.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006).

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, as indicated above, 
the claimant was given notice of what type of information and 
evidence he needed to substantiate his claim.  In addition, 
he was provided with notice of the type of evidence necessary 
to establish an effective date for the disability on appeal 
by correspondence dated in March 2008.  Regardless, any 
questions as to the appropriate effective date to be assigned 
are moot as the claim has been denied.

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA treatment records have been 
obtained and there is no indication that the veteran is 
receiving any private psychiatric treatment.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record (noting that earlier in this case, the Board remanded 
to obtain updated records and an additional examination).  

For the reasons discussed above, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 50 percent for post-traumatic stress 
disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


